Citation Nr: 1506485	
Decision Date: 02/12/15    Archive Date: 02/18/15

DOCKET NO.  02-00 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim of service connection for a psychiatric disability, and if so, whether service connection is warranted.

2.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for a sleep disorder.  

4.  Entitlement to an initial rating in excess of 60 percent for coronary artery disease (CAD) prior to July 6, 2009, and in excess of 30 percent from that date.  

5.  Entitlement to a rating in excess of 50 percent for burn scars of the face, nose, and both ears.

6.  Entitlement to a rating in excess of 30 percent for burn scars of the second and third degree of the left upper extremity with loss of muscle from Muscle Group V.

7.  Entitlement to a rating in excess of 30 percent for burn scars of the second and third degree of the right upper extremity with loss of muscle from Muscle Group V.

8.  Entitlement to a rating in excess of 20 percent for burn scars left interior thigh 

9.  Entitlement to a rating in excess of 10 percent for burn scars of the third degree of the left flank.

10.  Entitlement to a compensable rating for burn scars of the left thigh.

11.  Entitlement to a compensable rating for burn scars of the left calf.

12.  Entitlement to a rating in excess of 20 percent for painful burn scars of the nose and bilateral hands.  

13.  Entitlement to an earlier effective date prior to October 17, 2003 for the grant of service connection for CAD associated with herbicide exposure.

14.  Entitlement to an earlier effective date prior to December 12, 2011, for the grant of service connection for tinnitus. 

15.  Entitlement to earlier effective date prior to December 12, 2011, for a 50 percent rating for burn scars face, nose, and both ears.

16.  Entitlement to earlier effective date prior to December 12, 2011, for a separate 20 percent rating for painful burn scars of the nose and bilateral hands. 

17.  Entitlement to an earlier effective date prior to January 24, 2013, for higher evaluation for pneumonia with pleural effusion.

18.  Entitlement to an earlier effective date prior to December 12, 2011, for entitlement to Dependent Educational Assistance (DEA or Chapter 35 benefits). 



REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from June 10, 1965 to March 15, 1970 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Muskogee, Oklahoma, Regional Office (RO) of the Department of Veterans Affairs (VA).  


FINDINGS OF FACT

1.  In October 2007, the RO denied service connection for psychological problems.  The Veteran did not appeal.

2.  Evidence submitted since the RO's October 2007 decision, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, and therefore raises a reasonable possibility of substantiating the claim.

3.  The Veteran has alcohol abuse that is proximately due to his service-connected PTSD.

4.  The Veteran's PTSD is productive of occupational and social impairment with reduced reliability and productivity, but does not result in occupational and social impairment, with deficiencies in most areas.

5.  The Veteran's sleep disorder is considered part and parcel of his PTSD and is rated in conjunction with the PTSD.

6.  From October 17, 2003 until July 6, 2009, the Veteran's CAD was not productive of chronic congestive heart failure, workload of 3 METs or less or LVEF of less than 30 percent.  

7.  From July 6, 2009, the Veteran's CAD was not productive of acute congestive heart failure in the past year, workload greater than 3 METs but not greater than 5 METs, or left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  

8.  The Veteran's burn scars of the face, nose, and both ears are not productive of visible or palpable tissue loss as well as gross distortion or asymmetry of three or more features or paired sets of features or more characteristics of disfigurement.

9.  The Veteran's burn scars of the second and third degree of the left upper extremity with loss of muscle from Muscle Group V are not productive of visible or palpable tissue loss as well as gross distortion or asymmetry of three or more features or paired sets of features or six or more characteristics of disfigurement.

10.  The Veteran's burn scars of the second and third degree of the right upper extremity with loss of muscle from Muscle Group V are not productive of visible or palpable tissue loss as well as gross distortion or asymmetry of three or more features or paired sets of features or six or more characteristics of disfigurement.

11.  The Veteran's burn scars left interior thigh do not affect an area or areas of at least 77 sq. cm., but less than 465 sq. cm.

12.  The Veteran's burn scars of the third degree of the left flank are not shown to be productive of residuals.

13.  The Veteran's burn scars of the left thigh were not shown to measure an area or areas of 144 square inches (929 sq. cm.) or greater, nor were they painful or unstable.

14.  The Veteran's burn scars of the left calf were not shown to be productive of residuals.

15.  The Veteran's painful burn scars of the nose and bilateral hands are not unstable or productive of five scars in these areas.  

16.  VA received no communication from the Veteran that constitutes a formal claim or may be construed as an informal claim for service connection for CAD prior to October 17, 2003 when the initial claim of service connection for CAD was received.

17.  The Veteran was not denied compensation for heart disease between September 25, 1985 and May 3, 1989; he had a claim pending for compensation pending between May 3, 1989, and August 31, 2010, the date on which the regulation adding ischemic heart disease as a disease presumptively due to in-service exposure to herbicides became effective.

18.  VA received no communication from the Veteran that constitutes a formal claim or may be construed as an informal claim for service connection for tinnitus prior to December 12, 2011 when the initial claim of service connection for tinnitus was received.

19.  On December 12, 2011, the Veteran's formal claim for a higher rating for burn scars of the face, nose, and ears, was received; there was no formal or informal claim for an increased rating prior to that date nor is there any evidence of treatment showing an increase in severity within the year preceding December 12 2011, thus, it is not factually ascertainable that the Veteran's burn scars of the face, nose, and ears was 50 percent disabling or more during that time.

20.  On December 12, 2011, the Veteran's formal claim for a separate rating for burn scars of the nose and bilateral hands was received in conjunction with the overall claim for higher ratings for all of the Veteran's burn scars.

21.  The grant of a separate 20 percent rating for burn scars of the nose and bilateral hands was made based on liberalizing law or VA issue (amended skin rating criteria) which had become effective in October 2008 when there was no claim pending for an increased rating; the claim for an increased rating was made more than one year after that liberalizing law or VA issue; the Veteran's burn scars of the nose and bilateral hands were painful one year prior to the December 12, 2011 date of claim.

22.  The Veteran has been granted service connection for pneumonia with pleural effusion of March 22, 2007; from that date until January 24, 2013, the Veteran's respiratory disability was productive of slight/mild disability including mild pulmonary hypertension as shown on echocardiogram.

23.  In a September 2012 rating decision, the Veteran was initially assigned a total disability rating (permanent) effective December 12, 2011.


CONCLUSIONS OF LAW

1.  The RO's October 2007 rating decision which denied service connection for psychological problems is final.  38 U.S.C.A. § 7105 (West 2014).

2.  New and material evidence has been received since the RO's October 2007 rating decision; thus, the claim of service connection for psychological problems is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2013).

3.  Alcohol abuse is secondary to service-connected PTSD.  38 U.S.C.A. § 1101 (West 2014); 38 C.F.R. § 3.310 (2013).  

4.  The criteria for a 50 percent rating for PTSD are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2013).

5.  The Veteran has a sleep disorder which is part and parcel of his PTSD and rated with the PTSD.  38 U.S.C.A. §§ 1101, 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304. 3.306 (2013); Diagnostic Code 9411 (2013).

6.  From October 17, 2003 until July 6, 2009, the criteria for a rating in excess of 60 percent for CAD, were not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.104, Diagnostic Code 7005 (2013). 

7.  From July 6, 2009, the criteria for a rating in excess of 30 percent for CAD, were not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.104, Diagnostic Code 7005 (2013). 

8.  The criteria for a rating in excess of 50 percent for burn scars of the face, nose, and both ears are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.118, Diagnostic Code 7800 (2013). 

9.  The criteria for a rating in excess of 30 percent for burn scars of the second and third degree of the left upper extremity with loss of muscle from Muscle Group V are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.118, Diagnostic Code 7801-5305 (2013). 

10.  The criteria for a rating in excess of 30 percent for burn scars of the second and third degree of the right upper extremity with loss of muscle from Muscle Group V are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.118, Diagnostic Code 7801-5305 (2013). 

11.  The criteria for a rating in excess of 20 percent for burn scars of the left interior thigh are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.118, Diagnostic Code 7801 (2013). 

12.  The criteria for a rating in excess of 10 percent for burn scars of the third degree of the left flank are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.118, Diagnostic Code 7801 (2013). 

13.  The criteria for a compensable rating for burn scars of the left thigh are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.118, Diagnostic Code 7801 (2013). 

14.  The criteria for a compensable rating for burn scars of the left calf are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.118, Diagnostic Code 7801 (2013). 

15.  The criteria for rating in excess of 20 percent for painful burn scars of the nose and bilateral hands are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.118, Diagnostic Code 7804 (2013). 

16.  The criteria for an effective date earlier than October 17, 2003, for the grant of service connection for CAD have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.400, 3.816 (2014).

17.  The criteria for an effective date earlier than December 12, 2011 for the award of service connection for tinnitus have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2013).

18.  The criteria for an effective date prior to December 12, 2011, for the grant of a 50 percent rating for burn scars of the face, nose, and ears, have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.151, 3.155, 3.157, 3.400 (2013).

19.  The criteria for an effective date of December 12, 2010, for the separate grant of a 20 percent rating for painful burn scars of the nose and bilateral hands, have been met.  38 U.S.C.A. § 5110(g) (West 2014); 38 C.F.R. §§ 3.114(a)(1)-(a)(3), 3.151, 3.155, 3.157, 3.400 (2013).

20.  The criteria for entitlement to an earlier effective date of March 22, 2007, for a higher 10 percent rating for pneumonia with pleural effusion are met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.151, 3.155, 3.157, 3.400, 4.1, 4.3, 4.7, 4.10, 4.96; 4.97 Diagnostic Code 6845 (2013).

21.  The criteria for an effective date earlier than December 12, 2011, for the grant of eligibility for DEA benefits under 38 U.S.C.A. Chapter 35, have not been met.  38 U.S.C.A. §§ 3501, 3510, 5110 (West 2014); 38 C.F.R. §§ 3.400, 3.807(a), 21.3021 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2013).  Here, the Veteran was provided with the relevant notice and information in December 2003 (CAD), October 2007 (CAD, PTSD, psychological disorder, and sleep disorder), September 2010 (Nehmer concerns), May 2012 (burn scars and tinnitus); and June 2013 (pneumonia), letters prior to the initial adjudication of the claims.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Veteran has not alleged any notice deficiency during the adjudication of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  If, however, for whatever reason it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary notice and then readjudicating the claim, including in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

With regard to the claims for higher initial ratings for PTSD and CAD, the Veteran is challenging the initial evaluations assigned following the granting of service connection.  In Dingess the United States Court of Appeals for Veterans Claims (Court) held that in cases, as here, where service connection has been granted and an initial disability rating and effective date assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose the notice is intended to serve has been fulfilled.  Id., at 490-91.  Thereafter, once a notice of disagreement (NOD) has been filed contesting a "downstream" issue such as the initial rating assigned for the disability, the notice requirements of 38 U.S.C. §§ 5104 and 7105 regarding a rating decision and SOC control as to the further communications with the Veteran, including as to what evidence is necessary to establish a more favorable decision with respect to the downstream element of the claim.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).  

In addition, the claims for earlier effective dates are "downstream" issues.  Where service connection has been granted and the initial rating and effective date have been assigned, the claim of service connection has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Once the Veteran disagrees with an initial determination, other provisions apply to the remainder of the adjudicative process, particularly those pertaining to the duty to assist and issuances of rating decisions and SOCs.  See 38 U.S.C.A. §§ 5103A, 7105(d); 38 C.F.R. §§ 3.159(c), 19.29; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service treatment records (STRs), VA records, and identified private treatment records have been obtained and associated with the record.  The Veteran was also provided with VA examinations which, collectively, are adequate as the record was reviewed, the examiner reviewed the pertinent history, examined the Veteran provided findings in sufficient detail, and provided rationale.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).   The Veteran was specifically examined to assess and then reassess the severity of the disabilities in question.  See Caffrey v. Brown, 6 Vet. App. 377 (1994); Olsen v. Principi, 3 Vet. App. 480, 482 (1992); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); and Allday v. Brown, 7 Vet. App. 517, 526 (1995).  Although the representative has indicated that additional examinations should be conducted, the examinations of record already sufficiently discuss the level of severity of the service-connected disabilities and encompass the Veteran's complaints regarding his disabilities.  The records satisfy 38 C.F.R. § 3.326.  

In summary, the Board finds that it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence should be submitted to substantiate the claims.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing circumstances as to when a remand would not result in any significant benefit to the Veteran).

Psychiatric Disorder, PTSD, and Sleep Disorder

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1153; 38 C.F.R. §§ 3.303, 3.304, 3.306.  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the particular case, be established by competent and credible lay evidence under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

In cases where a Veteran asserts service connection for injuries or disease incurred or aggravated in combat, 38 U.S.C.A. § 1154(b) and its implementing regulation, 38 C.F.R. § 3.304(d), are applicable.  This statute and regulation ease the evidentiary burden of a combat Veteran by permitting the use, under certain circumstances, of lay evidence.  If the Veteran was engaged in combat with the enemy, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence, if the lay or other evidence is consistent with the circumstances, conditions, or hardships of such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  The United States Court of Appeals for the Federal Circuit (Federal Circuit Court) has held that, in the case of a combat Veteran, not only is the combat injury presumed, but so, too, is the disability due to the in-service combat injury.  Reeves v. Shinseki, 682 F.3d 988, 998-99 (Fed. Cir. 2012).  To establish entitlement to service connection, however, there still must be evidence of a current disability and a causal relationship between the current disability and the combat injury.  Id. (citing Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

Service connection may also be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  A claim for secondary service connection generally requires competent evidence of a causal relationship between the service-connected disability and the nonservice-connected disease or injury.  Jones (Wayne L.) v. Brown, 7 Vet. App. 134 (1994).  There must be competent evidence of a current disability; evidence of a service-connected disability; and competent evidence of a nexus between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-7 (1995).  With regard to the matter of establishing service connection for a disability on a secondary basis, the United States Court of Appeals for Veterans Claims ("the Court") has held that there must be evidence sufficient to show that a current disability exists and that the current disability was either caused by or aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Additionally, when aggravation of a nonservice-connected disability is proximately due to or the result of a service connected condition, such disability shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Id.

Reasonable doubt concerning any matter material to the determination is resolved in the Veteran's favor.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

The Veteran's service treatment records do not reflect complaints, findings, treatment, or diagnosis of psychiatric disease or injury.  The Veteran was involved in a helicopter crash which resulted in burn wounds over multiple areas of his body.  

In December 2006, the Veteran received VA treatment for alcohol abuse.  From February 2007 to July 2007, the Veteran received VA psychiatric treatment.  The diagnosis at that time was adjustment disorder, rule out PTSD.  However, the diagnosis was later revised to PTSD in 2010.  

In an October 2007 rating decision, service connection for psychological problems was denied.  The rating decision cited to the negative service treatment records as well as the post-service findings of alcohol abuse and an adjustment disorder, noting that there was no nexus to service.  A notice of disagreement was not received within the subsequent one-year period after that decision and additional relevant evidence was also not received within one year of that decision.  Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011).  Therefore, the RO's October 2007 rating decision is final.  38 U.S.C.A. § 7105.

After that rating decision, the Veteran underwent further medical evaluation.  

In March 2010, the Veteran was afforded a VA psychiatric examination.  The Veteran reported the symptoms began on 1970.  He described the symptoms of a sleep disorder with nightmares, isolation, depression, hypervigilance, exaggerated startle response, and irritability, which were constant.  He related that he had family conflict.  He indicated that he had difficulty maintaining his concentration.  He stated he had experienced trouble sleeping for 40 years and described as: difficulty staying asleep with nightmares.  The Veteran served in a war zone during the Vietnam war in 1967-1968 for 11 months as a helicopter pilot.  During his war zone duty, he was engaged in combat activities and sustained burns over parts of his body in June 1968 during a helicopter crash.  He was frequently shot at during and after the crash and was exposed to the dead and wounded.  The examiner indicated that the Veteran was a reliable historian.  A mental status examination was performed.  Orientation was within normal limits.  Appearance and hygiene were appropriate.  Behavior was appropriate.  He had poor eye contact.  Affect and mood showed a disturbance of motivation and mood.  He exhibited restricted affect.  He described being isolated and irritable. Communication was within normal limits.  Speech was within normal limits.  The Veteran showed impaired attention and/or focus.  He stated his mind tended to wander, and resulted in reduced work output.  Panic attacks were absent.  There was no suspiciousness, delusions, hallucinations, or obsessional rituals  present.  Thought processes were appropriate.  Judgment and abstract thinking were normal  Memory was mildly impaired.  There was no homicidal or suicidal ideation.  The Veteran was diagnosed as having PTSD.  The Veteran also had related alcohol abuse.  The examiner noted that the alcohol abuse was used to assist the Veteran with PTSD symptoms including a sleep disorder and irritability.  The GAF score was 65.  

The effects of PTSD symptoms on the Veteran's employment and overall quality of life included avoidance of social networking avenues in his business, which he was able to delegate to an employee.  He reported some decreased output due to his poor concentration.  The Veteran was capable of managing benefit payments in his own best interest.  He was cognitively intact.  Mentally, he occasionally had some interference in performing activities of daily living because he has chronic problems staying asleep.  The best description of the claimant's current psychiatric impairment was psychiatric symptoms causing occupational and social impairment with reduced reliability and productivity, as supported by the following symptoms: disturbances of motivation and mood and difficulty in establishing and maintaining effective work and social relationships.  He had no difficulty understanding commands. 

Prior unappealed decisions are final.  However, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The Court has held that, when "new and material evidence" is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  According to the Court, the pertinent VA law requires that in order to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. At 118.  
The Court stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. At 118.  

In this case, the new evidence of record established that the Veteran has PTSD as well as alcohol abuse.  Service connection for PTSD was established via a March 2010 rating decision, rated as 30 percent disabling effective August 24, 2009.

The new evidence indicates that the Veteran has an Axis I diagnosis of alcohol abuse related to PTSD.  As such, there is sufficient evidence to warrant a reopening of the claim of service connection for psychological problems, currently diagnosed as alcohol abuse, based on the new and material and the claim of service connection is reopened.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.

In Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001), the Federal Circuit Court held that compensation could not be awarded pursuant to 38 U.S.C.A. § 1110 and 38 C.F.R. § 105(a) either for a primary alcohol/drug abuse disability incurred during service or for any secondary disability that resulted from primary alcohol/drug abuse during service.  Id., at 1376.  However, the Federal Circuit Court further held that there can be service connection for compensation for an alcohol/drug abuse disability acquired as secondary to, or as a symptom of, a non-willful misconduct, service-connected disability.  In further clarifying this, the Federal Circuit Court explained that Veterans may only recover if they can "adequately establish that their alcohol or drug abuse disability is secondary to or is caused by their primary service-connected disorder."  Id., at 1381.  An award of compensation on such a basis would only result "where there is clear medical evidence establishing that the alcohol or drug abuse disability is indeed caused by a Veteran's primary service-connected disability, and where the alcohol or drug abuse disability is not due to willful wrongdoing."  Id.

The March 2010 examination reflected that the Veteran's current alcohol abuse was associated with his PTSD.  Thus, secondary service connection is warranted for the alcohol abuse.  

With regard to the service-connected PTSD, disability evaluations are determined by comparing a veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Before proceeding with its analysis of the Veteran's claim, the Board finds that some discussion of Fenderson v. West, 12 Vet. App 119 (1999) is warranted.  In that case, the Court emphasized the distinction between a new claim for an increased evaluation of a service-connected disability and a case (such as this one) in which the veteran expresses dissatisfaction with the assignment of an initial disability evaluation where the disability in question has just been recognized as service-connected.  VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim-a practice known as "staged rating."  See also Hart v. Mansfield, 21 Vet. App. 505 (2007).  In this case, there has not been a material change in the disability level and a uniform rating is warranted.

The regulations for mental disorders are found in 38 C.F.R. §§ 4.125-4.130.  The Board notes that psychiatric disabilities evaluated under Diagnostic Code 9411 are rated according to the General Rating Formula for Mental Disorders.  

A 30 percent rating is provided for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal, due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is provided for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is provided for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: Suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships. 

A 100 percent rating is provided for total occupational and social impairment, due to such symptoms as: Gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. §§ 4.125-4.130.

The Veteran has been assigned a 30 percent rating for PTSD.  The Board finds that a higher 50 percent rating is warranted.  However, the Veteran does not meet the criteria for a 70 percent rating.  

The March 2010 VA examiner specifically indicated that the Veteran's PTSD causes occupational and social impairment with reduced reliability and productivity, as supported by the following symptoms: disturbances of motivation and mood and difficulty in establishing and maintaining effective work and social relationships.  In addition, the Veteran credibly reports a chronic sleep disorder related to his PTSD, and as noted by the examiner.  Thus, even though a GAF score consistent with higher functioning was indicated and consistent with mild symptoms, see 38 C.F.R. § 4.130, the Board accepts the overall assessment as indicative of the level of severity present.  

However, a 70 percent rating is not warranted because the Veteran's PTSD was not productive of occupational and social impairment, with deficiencies in most areas.  The Veteran does not have suicidal ideation.  The Veteran does not engage in obsessional rituals.  The Veteran's speech is not intermittently illogical, obscure, or irrelevant.  Panic attacks are absent.  The Veteran does not exhibit depression.  Impaired impulse control was not shown.  There is no evidence of spatial disorientation.  The Veteran does not have neglect of personal appearance and hygiene.  The Veteran was able to maintain long-term employment, including good relationships with co-workers.  The relationship with his wife is fair, but the relationships with his children are fine.  Overall, he is not unable to maintain a relationship.  Based on the VA examination as well as clinical and lay evidence shows that the Veteran also does not exhibit similar symptoms to those provided in the rating schedule, of similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112,117  (Fed. Cir. 2013); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the Board concludes that the criteria for a 70 percent rating are not met.

In determining whether a higher rating is warranted for service-connected disability, VA must determine whether the evidence supports the Veteran's claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this case, the evidence supports a higher rating of 50 percent for PTSD.  

In considering the claim for a higher rating, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

The Court has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the C&P Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The symptoms associated with the Veteran's PTSD are not shown to cause any impairment that is not already contemplated by the relevant diagnostic code, as cited above, and the Board finds that the rating criteria reasonably describe his disability.  There have not been frequent hospitalizations or marked interference with employment.  Therefore, referral for consideration of an extraschedular rating is not warranted.

As noted, the March 2010 examination diagnosed the Veteran as having a sleep disorder which was noted to be a symptom of PTSD.  The rating criteria specifically contemplate chronic sleep impairment.  As addressed above, the Veteran's sleep disorder is considered as part and parcel of the Veteran's PTSD and has been considered by the Board in rating that disability  There is no competent and credible evidence of a separate and distinct sleep disorder apart from the sleep impairment associated with the Veteran's PTSD.  Accordingly, the sleep disorder is already service-connected and rated as part of the PTSD.

CAD

On October 17, 2003, the Veteran's claim of service connection for a heart disability was received.  Prior to that date, in 2001, the Veteran had a heart attack and a stent placement after his echocardiogram in January 2001 showed an ejection fraction of 45-50 percent with borderline left atrial size.  The Veteran submitted a claim for reimbursement of medical expenses incurred with his cardiac disabilities.  However, the initial service connection claim was received in October 2003.  His claim of service connection was initially denied in July 2004, which was appealed by the Veteran.  

A special review of the Veteran's claim was mandated by federal court order in Nehmer V. Department of Veterans Affairs.  The Veteran was notified that pursuant to the authority granted by the Agent Orange Act of 1991, VA may determine that a presumption of service connection based on exposure to herbicides used in Vietnam is warranted for conditions that VA has found to have a statistically significant association with such exposure.  As such, VA determined that a statistically significant association exists between exposure to herbicides and subsequent development of the certain conditions including ischemic heart disease.  Service connection for CAD (claimed as cardiac condition) associated with herbicide exposure, for the purpose of entitlement to retroactive benefit, was therefore granted (service connection granted on a presumptive basis) with an evaluation of 60 percent effective October 17, 2003.  An evaluation of 30 percent was established effective July 6, 2009.

VA examination from Muskogee dated July 6, 2009 reflected a diagnosis of CAD.  His electrocardiogram (ECG) was normal.  His echocardiogram showed a grossly normal left ventricular wall motion and contractility; increased echogenicity seen at the upper portion of the intraventricular septum which would be secondary to the stent in the left anterior descending; trace mitral regurgitation; grossly normal function of tricuspid and aortic valve; a left atrium which was slightly enlarged.  The ejection fraction was normal.  The right ventricle was at the upper limits of normal.

In August 2010, the Veteran was afforded a VA examination.  It was noted that the onset of the disease was 2001.  The Veteran had a heart attack that year and also underwent a cardiac stent placement.  A recent stress test was within normal limits.  Currently, there was no evidence of congestive heart failure or pulmonary hypertension.  An echocardiogram was performed.  It was noted that it was a technically difficult study, but showing grossly normal left ventricular wall motion and contractility.  There was increased echogenicity seen at the upper portion of the intraventricular septum which would be secondary to the stent in the left anterior descending.  There was trace mitral regurgitation.  There was grossly normal function of tricuspid and aortic valve.  The left atrium was slightly enlarged.  The diagnosis was CAD, status post cardiac stent placement with associated LAD problem.  The Veteran did not have any effects on his usual occupation, but the CAD had effects on daily activities due to the fact he tired easily and had difficulty performing the chores.

In June 2011, the Veteran was examined.  The echocardiogram results were LVEF 55 percent, right ventricle slightly enlarged, trace of tricuspid valve regurgitation, possible mild pulmonary hypertension.  There was preserved systolic and diastolic function of the left ventricle at this time.  METs of 5-7 level walking and climbing stairs moderate speed were noted.  On the METs testing, the Veteran had fatigue, but not dyspnea, angina, dizziness, or syncope.  It was noted that the Veteran did not have congestive heart failure.  The echocardiogram showed mild pulmonary hypertension.  

In a November 2011 rating decision, the RO assigned a 60 percent rating under Diagnostic Code 7005 from October 17, 2003 (date of claim), and a 30 percent rating from July 6, 2009 (date of VA examination). 

Diagnostic Code 7005 provides ratings for arteriosclerotic heart disease (CAD), and requires documented CAD.  CAD resulting in workload of greater than 7 METs (metabolic equivalent) but not greater than 10 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; when continuous medication is required, is rated 10 percent disabling.  CAD/Arteriosclerotic heart disease resulting in workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray, is rated 30 percent disabling.  CAD/Arteriosclerotic heart disease resulting in more than one episode of acute congestive heart failure in the past year, or; workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction (LVEF) of 30 to 50 percent, is rated 60 percent disabling.  CAD/Arteriosclerotic heart disease resulting in chronic congestive heart failure, or; workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; LVEF of less than 30 percent, is rated 100 percent disabling. 

For rating diseases of the heart, one MET is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for rating, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note 2. 

With regard to the first time period, when the Veteran was assigned a 60 percent rating from October 17, 2003 until July 6, 2009, in order for a higher rating of 100 percent to be warranted, the rating criteria requires chronic congestive heart failure, or; workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; LVEF of less than 30 percent.  However, the Veteran did not meet any of these criteria and a higher total rating is not warranted.  

With regard to the second time period, from July 6, 2009 onward, the Veteran's ejection fraction was normal in July 2009.  Current examination revealed METs of the 5-7 level with fatigue.  An evaluation of 30 percent is assigned if there is workload greater than 5 METs but not greater than 7 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope which was shown.  However, the 60 percent criteria, requires more than one episode of acute congestive heart failure in the past year which did not occur here; or workload greater than 3 METs but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, which was not met here; or left ventricular dysfunction with an ejection fraction of 30 to 50 percent, which was not shown here.  

In light of the foregoing, a higher rating under either time period is not warranted.  

The symptoms associated with the Veteran's CAD are not shown to cause any impairment that is not already contemplated by the relevant diagnostic code, as cited above, and the Board finds that the rating criteria reasonably describe his disability.  There have not been frequent hospitalizations or marked interference with employment.  Therefore, referral for consideration of an extraschedular rating is not warranted.

In determining whether a higher rating is warranted for service-connected disability, VA must determine whether the evidence supports the Veteran's claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this case, the preponderance of the evidence is against higher ratings.

Scars

In pertinent part, the Veteran is service-connected for burn scars of the face, nose, and both ears, rated as 30 percent disabling under Diagnostic Code 7800 from March 1970 and 50 percent from December 12, 2011 (the current rating decision on appeal increased the rating to 50 percent).  Other scars are rated as follows under Diagnostic Code 7801: burn scars of the second and third degree of the left upper extremity with loss of muscle from Muscle Group V, rated as 30 percent from March 1970; burn scars of the second and third degree of the right upper extremity with loss of muscle from Muscle Group V, rated as 30 percent disabling from March 1970, burn scars of the left interior thigh, rated as 20 percent disabling from March 1970; burn scars of the third degree of the left flank, rated as 10 percent disabling from March 1970; burn scars of the left thigh, rated as 10 percent disabling from March 1970 then zero percent from December 1972; burn scars of the left calf, rated as 10 percent disabling from March 1970 then zero percent from December 1972.  (The Veteran's burn scar of the right thigh is not under appeal)  On December 12, 2011, correspondence was received from the Veteran in which he requested increased ratings.

In addition, the December 12, 2011 claim for higher ratings for the Veteran's service-connected burn scars was accepted as a claim for a separate rating for burn scars of the nose and bilateral hands.  As noted below, VA examination resulted in findings of painful scars of the nose and bilateral hands.  Based on the inservice findings and the current rating criteria, in a September 2012 rating decision, the RO assigned a separate 20 percent rating under Diagnostic Code 7804 for painful burn scars of the nose and bilateral hands.  

Diagnostic Code 7800 provides ratings for scars or disfigurement of the head, face, or neck.  A 10 percent rating is warranted with one characteristic of disfigurement (outlined below); a 30 percent rating requires visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or two or three characteristics of disfigurement; a 50 percent rating is warranted for disfigurement with visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or four or five characteristics of disfigurement.  An 80 percent rating is warranted for visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or six or more characteristics of disfigurement.  38 C.F.R. § 4.118.

The eight characteristics of disfigurement, for purposes of evaluation under 38 C.F.R. § 4.118, are: (1) a scar five or more inches (13 or more centimeters (cm.)) in length; (2) a scar at least one-quarter inch (0.6 cm.) wide at widest part; (3) the surface contour of the scar is elevated or depressed on palpation; (4) the scar is adherent to underlying tissue; (5) the skin is hypo- or hyper-pigmented in an area exceeding six square inches (39 sq. cm.); (6) the skin texture is abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.); (7) there is underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.); (8) the skin is indurated and inflexible in an area exceeding six square inches (39 sq. cm.).  See Note (1) following Code 7800.  Note (3) provides that unretouched color photographs will be considered.  Note (4) instructs the rater to separately evaluate disabling effects other than disfigurement that are associated with individual scar(s) of the head, face, or neck, such as pain, instability, and residuals of associated muscle or nerve injury.  Note (5) states that the characteristic(s) of disfigurement may be caused by one scar or by multiple scars.

Under Diagnostic Code 7801, burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are deep and nonlinear are rated as follows: for an area or areas of 144 square inches (929 sq. cm.) or greater a 40 percent rating is assigned; for an area or areas of at least 72 square inches (465 sq. cm.) but less than 144 square inches (929 sq. cm.), a 30 percent rating is warranted; for an area or areas of at least 12 square inches (77 sq. cm.) but less than 72 square inches (465 sq. cm.) a 20 percent rating is warranted; for an area or areas of at least 6 square inches (39 sq. cm.) but less than 12 square inches (77 sq. cm.) a 10 percent rating is warranted.  Note (1) provides: a deep scar is one associated with underlying soft tissue damage.  Note (2) provides: If multiple qualifying scars are present, or if a single qualifying scar affects more than one extremity, or a single qualifying scar affects one or more extremities and either the anterior portion or posterior portion of the trunk, or both, or a single qualifying scar affects both the anterior portion and the posterior portion of the trunk, assign a separate evaluation for each affected extremity based on the total area of the qualifying scars that affect that extremity, assign a separate evaluation based on the total area of the qualifying scars that affect the anterior portion of the trunk, and assign a separate evaluation based on the total area of the qualifying scars that affect the posterior portion of the trunk.  The midaxillary line on each side separates the anterior and posterior portions of the trunk.  Combine the separate evaluations under § 4.25.  Qualifying scars are scars that are nonlinear, deep, and are not located on the head, face, or neck. 

Under Diagnostic Code 7802, burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are superficial and nonlinear; for an area or areas of 144 square inches (929 sq. cm.) or greater a 10 percent rating is warranted.  Note (1) provides: A superficial scar is one not associated with underlying soft tissue damage.  Note (2) provides:  If multiple qualifying scars are present, or if a single qualifying scar affects more than one extremity, or a single qualifying scar affects one or more extremities and either the anterior portion or posterior portion of the trunk, or both, or a single qualifying scar affects both the anterior portion and the posterior portion of the trunk, assign a separate evaluation for each affected extremity based on the total area of the qualifying scars that affect that extremity, assign a separate evaluation based on the total area of the qualifying scars that affect the anterior portion of the trunk, and assign a separate evaluation based on the total area of the qualifying scars that affect the posterior portion of the trunk.  The midaxillary line on each side separates the anterior and posterior portions of the trunk.  Combine the separate evaluations under §4.25.  Qualifying scars are scars that are nonlinear, superficial, and are not located on the head, face, or neck. 

Under Diagnostic Code 7804, scar(s) that are unstable or painful: five or more scars that are unstable or painful warrant a 30 percent rating.  Three or four scars that are unstable or painful warrant a 20 percent rating; one or two scars that are unstable or painful warrant a 10 percent rating.  Note (1): An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2): If one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars. Note (3): Scars evaluated under diagnostic codes 7800, 7801, 7802, or 7805 may also receive an evaluation under this diagnostic code, when applicable.   

Under Diagnostic Code 7805, the following is provided.  Other scars (including linear scars) and other effects of scars evaluated under diagnostic codes 7800, 7801, 7802, and 7804:  Evaluate any disabling effect(s) not considered in a rating provided under diagnostic codes 7800-04 under an appropriate diagnostic code.

In conjunction with his claims for increased ratings received in December 2011, the Veteran was examined by VA in 2012.  It was noted that the Veteran had burn scars of the upper arms, bilateral hands, thighs, left calf, face, nose, ears.  The Veteran reported that the scarring of the hands was painful.  The burn scar of the upper arms had full thickness or subdermal.  The right upper extremity scar was non-linear and superficial.  It measured 10 by 5 centimeters.  The combined total area in centimeters for the right upper extremity was 50.  The left upper extremity scar was non-linear and superficial.  It measured 15 by 5 centimeters.  The combined total area in centimeters for the left upper extremity was 75.  There was also muscle loss to Muscle Group (MG) V with regard to the upper extremities.  There were no fascial defects.  There was some impairment of muscle tonus and some loss of muscle substance.  There was some weakness which was consistent, but not at a more severe level.  There was some muscle atrophy with the right side measuring 1 centimeter less than the left side.  Functionally, the Veteran had a hard time lifting.  The muscle loss and weakness was noted to be due to the burn scar injuries.  The burn scar of the left thigh had full thickness or subdermal.  The left lower extremity scar was non-linear and superficial.  It measured 13 by 4 centimeters.  The combined total area in centimeters for the left lower extremity was 52.  The burn scar of the left calf was not visible.  There were no residuals in the anterior or posterior flank areas.  The Veteran reported that the scarring on his nose was painful.  The burn scar of the nose was less than deep partial thickness.  It measured 2 by 1 centimeters.  The burn scar of the eyes was less than deep partial thickness.  It measured 2 by 1 centimeters.  The scarring of the nose and eye was not elevated depressed, adhered to underlying tissue or missing underlying soft tissue.  There was no abnormal pigmentation, hypopigmentation, hyperpigmentation, induration, inflexibility, or abnormal texture.  There was tissue loss/distortion of the right eyelid.  Slight disfigurement of the eyes was noted.  The ears were not deformed and the burn scars were not visible there.  There was no loss of function due to scarring.  

The Veteran is service-connected for burn scars of the face, nose, and both ears, rated as 50 percent disabling under Diagnostic Code 7800 from December 12, 2011.  An 80 percent rating contemplates visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or six or more characteristics of disfigurement.  However, the Veteran does not have visible or palpable tissue loss as well as gross distortion or asymmetry of three or more features or paired sets of features (he only has two: the nose and eyes) or six or more characteristics of disfigurement (he only had one: scar at least one-quarter inch (06 cm.) wide at widest part).  Thus, a higher 80 percent rating under Diagnostic Code 7800 is not warranted for the scars in the area of the face, nose, and both ears.

The Veteran's burn scars of the second and third degree of the left upper extremity are rated at 30 percent.  The RO apparently rated these scars as "deep scars" as they caused underlying muscle damage to Muscle Group V.  In order for a higher 40 percent rating to be warranted under Diagnostic Code 7801, the scarring must affect an area or areas of 144 square inches (929 sq. cm.) or greater.  The scarring in this area affects 75 centimeters; thus the criteria for a higher rating are not met.  

The Veteran's burn scars of the second and third degree of the right upper extremity are rated at 30 percent.  The RO apparently rated these scars as "deep scars" as they caused underlying muscle damage to Muscle Group V.  In order for a higher 40 percent rating to be warranted, the scarring must affect an area or areas of 144 square inches (929 sq. cm.) or greater.  The scarring in this area affects 50 centimeters; thus the criteria for a higher rating are not met.  

Since the Veteran also has related underlying muscle damage to Muscle Group V, the Board will also consider a rating on that basis.  If the muscle damage is not considered as part of a "deep scar," the Veteran's upper extremity disability on each side would be rated as not deep, under Diagnostic Code 7802-7805.  The Veteran's scarring of each side is not compensable under Diagnostic Code 7802.  In viewing the scars, the Board accepts that there is discomfort on each side, thus a 10 percent rating for each scar would be warranted.  Since muscle damage would not be considered, it must be considered separately.  

Disabilities resulting from muscle injuries shall be classified as slight, moderate, moderately severe or severe.  Slight disability of muscles is typified by a simple wound of muscle without debridement or infection.  The history and complaints will reveal service department record of superficial wound with brief treatment and return to duty, healing with good functional results, and no cardinal signs or symptoms of muscle disability.  Objective findings should include a minimal scar, with no evidence of fascial defect, atrophy, or impaired tonus, and no impairment of function or metallic fragments retained in muscle tissue.  38 C.F.R. § 4.56(d)(1).

Moderate disability of muscles is signified by a through and through or deep penetrating wound of short track from a single bullet, small shell or shrapnel fragment, without explosive effect of high velocity missile, residuals of debridement, or prolonged infection.  The service department record or other evidence of in-service treatment for the wound should show record of consistent complaint of one or more of the cardinal signs and symptoms of muscle disability, particularly lowered threshold of fatigue after average use, affecting the particular functions controlled by the injured muscles.  Objective findings will include entrance and (if present) exit scars, small or linear, indicating short track of missile through muscle tissue, and some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side.  38 C.F.R. § 4.56(d)(2).

For moderately severe disability of muscles, the type of injury will be a through and through or deep penetrating wound by a small high velocity missile or large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring.  The service department record or other evidence should show hospitalization for a prolonged period for treatment of wound, as well as evidence of consistent complaints of cardinal signs and symptoms of muscle disability and, if present, evidence of inability to keep up with work requirements.  Objective findings should include entrance and (if present) exit scars indicating track of missile through one or more muscle groups, and indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with sound side.  Tests of strength and endurance when compared with the sound side will demonstrate positive evidence of impairment.  38 C.F.R. § 38 C.F.R. § 4.56(d)(3). 

Severe disability of muscles is evidenced by a through and through or deep penetrating wound due to high-velocity missile, or large or multiple low velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intermuscular binding and scarring.  The evidence will include service department record or other evidence showing hospitalization for a prolonged period for treatment of the wound, and records of consistent complaints of cardinal signs and symptoms of muscle disability, worse than those shown for moderately severe muscle injuries, and, if present, evidence of inability to keep up with work requirements.  There will be objective findings such as ragged, depressed and adherent scars indicating wide damage to muscle groups in missile track, palpation showing loss of deep fascia or muscle substance, or soft flabby muscles in wound area, muscles that swell and harden abnormally in contraction, and tests of strength, endurance, or coordinated movements compared with the corresponding muscles of the uninjured side indicate severe impairment of function.  If present, the following are also signs of severe muscle disability: X-ray evidence of minute multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of the missile, adhesion of scar to one of the long bones, scapula, pelvic bones, sacrum or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle, diminished muscle excitability to pulsed electrical current in electrodiagnostic tests, visible or measurable atrophy, adaptive contraction of an opposing group of muscles, atrophy of muscle groups not in the track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle, and induration or atrophy of an entire muscle following simple piercing by a projectile.  38 C.F.R. § 4.56(d)(4).

For the evaluation of muscle disabilities, a comminuted fracture with muscle or tendon damage will be rated as a severe injury of the muscle group involved unless, for locations such as in the wrist or over the tibia, evidence establishes that the muscle damage is minimal.  A through-and-through injury with muscle damage shall be evaluated as no less than a moderate injury for each group of muscles damaged.  For VA rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination and uncertainty of movement.  38 C.F.R. § 4.56.

The functions of Muscle Group V include elbow supination, and flexion of the elbow.  The muscles include the biceps, the brachialis, and the brachioradialis.  For severe residuals of injuries to this muscle group, a 40 percent evaluation is warranted for the major arm, and a 30 percent evaluation is merited for the minor arm.  For moderately severe residuals, a 30 percent evaluation is assigned to the major arm, and a 20 percent evaluation is warranted for the minor arm.  A 10 percent evaluation is assigned for moderate residuals of either arm, and a zero percent evaluation is warranted for slight residuals of either arm.  38 C.F.R. § 4.73, Diagnostic Code 5305.

Here, there were no fascial defects, but the Veteran had some impairment of muscle tonus, some loss of muscle substance, some atrophy, and some weakness which was consistent, but not at a more severe level.  The muscle damage on either side was not more than moderate as moderate disability contemplates "some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side" while moderately severe contemplates "loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with sound side."  As such, even combined with a 10 percent scar rating on each side, the disability rating would be less than if rated as deep under Diagnostic Code 7801 (7801-5305).  

Accordingly, the current 30 percent ratings under Diagnostic Code 7801-5305 are appropriate, but higher rating are not warranted.  

The Veteran's burn scars of the left interior thigh are rated at 20 percent.  His other burn scar of the thigh is rated as zero percent disabling.  The VA examiner considered and evaluated the Veteran's thigh as one area.  In order for a higher 30 percent rating to be warranted for the interior scar, the scarring must affect an area or areas of at least 77 sq. cm., but less than 465 sq. cm., but the Veteran's affected area was 52 centimeters.  Thus the criteria for a higher rating, even considering both areas of the thigh, are not met.  With regard to any other scar of the left thigh, scarring measuring an area or areas of 144 square inches (929 sq. cm.) or greater was not shown nor was painful or unstable scarring shown.

The VA examiner identified no current residuals of the left flank area, indicating no current manifestations.  As such, the criteria for a rating higher than 10 percent of the left flank are not met.  The examiner also indicated that the left thigh calf scar was not visible.  There were no current manifestations in that area.  Thus, the criteria for a compensable rating are not met for that scar.  

With regard to the nose and bilateral hands, the scarring was painful, but not unstable, nor were there five or more scars.  Thus a rating in excess of 20 percent under Diagnostic Code 7804 is not warranted.

The symptoms associated with the Veteran's burn scars are not shown to cause any impairment that is not already contemplated by the relevant diagnostic codes, as cited above, and the Board finds that the rating criteria reasonably describe his disabilities.  There have not been frequent hospitalizations or marked interference with employment.  Therefore, referral for consideration of an extraschedular rating is not warranted.

The preponderance of the evidence is against higher ratings.  38 U.S.C.A. § 5107(a); Gilbert.  

Earlier Effective Dates For Service Connection

CAD

Except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

One exception is that if a claim for disability compensation was received within one year after separation from service, the effective date will be the day following separation from service or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2).   

Another exception is that where compensation is awarded pursuant to a liberalizing law or VA regulation, the effective date of such award shall be fixed in accordance with the facts found, but shall not be earlier than the effective date of the act or administrative issue.  In order to be entitled to a retroactive payment under this provision, the Veteran must have continuously been eligible for and met all criteria for the benefit awarded from the date of the liberalizing VA law or issue. See 38 C.F.R. § 3.114(a).  If a claim is reviewed at the request of the claimant more than 1 year after the effective date of the law or VA issue, benefits may be authorized for a period of 1 year prior to the date of such request.  See 38 C.F.R. § 3.114(a)(3).  See also 38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.400(p).

A specific claim in the form prescribed by the Secretary of VA must be filed in order for benefits to be paid to any individual under the laws administered by the VA.  38 U.S.C.A. § 5101(a).  A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Any communication indicating an intent to apply for a benefit under the laws administered by the VA may be considered an informal claim provided it identifies, but not necessarily with specificity, the benefit sought.  See 38 C.F.R. § 3.155(a); Servello, 3 Vet. App. At 199 (holding that 38 C.F.R. § 3.155(a) does not contain the word "specifically," and that making such precision a prerequisite to acceptance of a communication as an informal claim would contravene the Court's precedents and public policies underlying the statutory scheme).  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  An application is defined as a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p); see also Rodriguez v. West, 189 F.3d. 1351 (Fed. Cir. 1999), (an expressed intent to claim benefits must be in writing in order to constitute an informal claim; an oral inquiry does not suffice).

With regard to the terms "application" or "claim", the Board notes that once a formal claim for compensation has been allowed or a formal claim for compensation disallowed for the reason that the service-connected disability is not compensable in degree, a report of examination or hospitalization by VA or the uniformed services can be accepted as an informal claim for benefits.  The date of outpatient or hospital examination or date of admission to a VA or uniformed services hospital will be accepted as the date of receipt of a claim.  These provisions apply only when such reports relate to examination or treatment of a disability for which service connection has been previously established or when a claim specifying the benefit sought is received within one year from the date of such examination, treatment, or hospital examination.  38 C.F.R. § 3.157(b)(1); see also 38 C.F.R. § 3.155(a).

38 C.F.R. § 3.155I provides that when a claim has been filed which meets the requirements of 38 C.F.R. § 3.151 or 38 C.F.R. § 3.152, an informal request for increase or reopening will be accepted as a claim.

However, according to the Court, 38 C.F.R. § 3.157 only applies to a defined group of claims.  See Sears v. Principi, 16 Vet. App. 244, 249 (2002) (section 3.157 applies to a defined group of claims, i.e., as to disability compensation, those claims for which a report of a medical examination or hospitalization is accepted as an informal claim for an increase of a service connected rating where service connection has already been established).  VA medical records cannot be accepted as informal claims for disabilities where service connection has not been established.  The mere presence of medical evidence does not establish intent on the part of the veteran to seek service connection for a condition.  See Brannon v. West, 12 Vet. App. 32, 35 (1998); Lalonde v. West, 12 Vet. App. 377, 382 (1999) (where appellant had not been granted service connection, mere receipt of medical records could not be construed as informal claim).  Merely seeking treatment, does not establish a claim, to include an informal claim, for service connection.

Further, the mere presence of a disability does not establish an intent on the part of the Veteran to seek service connection for that condition.  See KL v. Brown, 5 Vet. App. 205, 208 (1993); Crawford v. Brown, 5 Vet. App. 33, 35 (1995).  

Thus, any prior VA medical records are not interpreted as an informal claim.  Stated differently, merely seeking treatment, does not establish a claim, to include an informal claim, for service connection.  

The Veteran's claim of service connection for CAD was received October 17, 2003, many years after discharge from active service.  Although the Veteran previously sought benefits based on cardiac impairment which was first shown in 2001, the claim was specifically for reimbursement of medical expenses, not service connection.  

Other than the Veteran's treatment, there is nothing to reflect a claim or an informal claim prior to October 17, 2003.  While 38 C.F.R. § 3.157 allows a report of examination or hospitalization to be construed as an informal claim for an increased disability evaluation or a request to reopen certain types of previously denied claims, in the instant case, the Veteran's October 17, 2003 claim for CAD was an original claim for service connection, not a claim for a higher disability rating for an already service-connected disability or an attempt to reopen a previously denied service connection claim.  Thus, prior to October 17, 2003, there was no prior action on the Veteran's part that may have constituted an informal claim for benefits.  

Further, pursuant to Nehmer, the RO granted service connection for CAD in a November 2011 rating decision effective October 17, 2003.  VA has promulgated special rules for the effective dates for the grant of presumptive service connection based on exposure to herbicides, pursuant to that case.  Specifically, a Nehmer class member is defined as a Vietnam Veteran who has a covered herbicide disease, including ischemic heart disease (CAD).  Certain effective dates apply if a Nehmer class member was denied compensation for a covered herbicide disease between September 25, 1985, and May 3, 1989; or if there was a claim for benefits pending before VA between May 3, 1989, and the effective date of the applicable liberalizing law, which in this case is August 31, 2010.  See 38 C.F.R. § 3.816I(1)-(3).  However, if the requirements of 38 C.F.R. § 3.816I(1)-(2) are not met, the effective date shall be assigned according to 38 C.F.R. §§ 3.114 and 3.400.  See 38 C.F.R. § 3.816I(4).

A claim will be considered a claim for compensation for a particular covered herbicide disease if: the claimant's application and other supporting statements and submissions may reasonably be viewed, under the standards ordinarily governing compensation claims, as indicating an intent to apply for compensation for the covered herbicide disability.  38 C.F.R. § 3.816I(2)(i).

In the instant case, the Veteran was granted presumptive service connection for CAD based on presumed exposure to herbicides.  In sum, the Veteran had Vietnam service, and he was granted presumptive service connection for CAD based on exposure to herbicides in service.  As such, he is a Nehmer class member.  However, the Veteran was not denied compensation for a heart disease between September 25, 1985 and May 3, 1989.  However, the Veteran did have an October 2003 claim for compensation pending between May 3, 1989, and August 31, 2010, the date on which the regulation adding ischemic heart disease as a disease presumptively due to in-service exposure to herbicides became effective.

For all the above reasons, the Board finds that entitlement to an effective date earlier than October 17, 2003 for a grant of service connection for CAD must be denied. 

The preponderance of the evidence is against the claim of an earlier effective dates for service connection for CAD.  38 U.S.C.A. § 5107(a); Gilbert.  

Tinnitus

The Veteran's initial claim for service connection for tinnitus was received on December 12, 2011.  Although he had previously claimed service connection for hearing loss and was diagnosed as having tinnitus several years prior to 2011, he did not make a claim of service connection for tinnitus until December 12, 2011.  

Applying the statute and the regulations cited above, the Veteran is not entitled to an effective date earlier than December 12, 2011, for the award of service connection.  The statute is clear.  It states that the effective date of an award based on an original claim for service connection "shall not be" prior to the date of receipt of claim.  The regulation is clear.  It states that if the claim is not received within one year following separation from service, then the effective date is the date of claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400 and 3.400(b)(2)(ii).  The date of entitlement precedes the date of the claim here.  Thus, the date of claim as the later date is the controlling date for the effective date assigned under the factual circumstances of this case.  See 38 U.S.C.A. § 5110(a) (effective date of original claim shall not be earlier than the date of receipt of application therefor).  Further, the Court has acknowledged that the effective date based on an award of service connection is not based on the date of the earliest medical evidence demonstrating a causal connection, but on the date that the application upon which service connection was eventually awarded was filed with VA.  LaLonde v. West, 12 Vet. App. 377, 382 (1999) citing Hazan v. Gober, 10 Vet. App. 511 (1997); Washington v. Gober, 10 Vet. App. 391 (1997), and Wright v. Gober, 10 Vet. App. 391 (1997).  Stated differently, based on the facts in this case, an effective date earlier than December 11, 2012 date, is legally precluded.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2)(i).  

The preponderance of the evidence is against the claim of an earlier effective dates for service connection for tinnitus.  38 U.S.C.A. § 5107(a); Gilbert.  


Earlier Effective Dates for Higher Ratings

Burn, Scars of the Face, Nose, and Both Ears as well as Painful Burn Scar of the Nose and Bilateral Hands

The claim for a higher rating for burn scars of the face, nose, and both ears, was received on December 12, 2011.  Pursuant to that claim, the Veteran was awarded a higher 50 percent rating in a September 2012 rating decision, effective from the date of claim, December 12, 2011.  As noted, the December 12, 2011 claim for higher ratings for all of the Veteran's service-connected burn scars was also accepted as a claim for a separate rating for burn scars of the nose and bilateral hands.  As noted below, VA examination resulted in findings of painful scars of the nose and bilateral hands.  Based on the inservice findings and the current rating criteria, in a September 2012 rating decision, the RO assigned a separate 20 percent rating under Diagnostic Code 7804 for painful burn scars of the nose and bilateral hands from December 12, 2011, the date of claim for an increase.  

Prior to the date of claim here, the criteria used to evaluate disabilities of the skin were revised in 2008.  In VAOPGCPREC 3-2000 (April 2003), VA's General Counsel held that when a provision of the VA rating schedule is amended while a claim for an increased rating under that provision is pending, a determination as to whether the intervening change is more favorable to the Veteran should be made.  If the amendment is more favorable, that provision should be applied to rate the disability for periods from and after the effective date of the regulatory change; and the prior regulation should be applied to rate the Veteran's disability for periods preceding the effective date of the regulatory change.  

However, in this case, there was no claim for an increased rating for the burn scars pending in 2008 when the rating schedule was amended.

Where compensation is awarded pursuant to a liberalizing law or VA issue, the effective date shall be in accordance with the facts found, but shall not be earlier than the effective date of the act or administrative issue.  See 38 C.F.R. § 3.114.  If a claim is reviewed on the initiative of VA within one year from the effective date of the law or VA issue, or at the request of a claimant received within one year from that date, benefits may be authorized from the effective date of the law or VA issue.  If a claim is reviewed on the initiative of VA more than one year after the effective date of the law or VA issue, benefits may be authorized for a period of one year prior to the date of administrative determination of entitlement.  If a claim is reviewed at the request of a claimant more than one year after the effective date of the law or VA issue, benefits may be authorized for a period of one year prior to the date of receipt of such request.  See 38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114(a)(1)-(a)(3). 

With regard to the burn scars of the face, nose, and both ears, the higher 50 percent rating was not based on amendments made to the rating criteria.  Thus, an earlier effective date on that basis is not warranted.  Alternatively, VA law and regulation provide that unless otherwise provided, the effective date of an award of increased evaluation shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of the application therefor.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1).  The claim must be considered pursuant to the criteria under 38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2).  "The effective date of an award of increased compensation shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date."  38 U.S.C.A. § 5110(b)(2).  The implementing regulation summarizes the criteria for an effective date of an award of increased compensation as the "[e]arliest date as of which it is factually ascertainable that an increase in disability had occurred if claim is received within 1 year from such date otherwise, date of receipt of claim."  38 C.F.R. § 3.400(o)(2).  Thus, if a claim is received after the increase in disability is demonstrated, but the increase occurred within the prior one year period then the effective date will be assigned as of the date of the ascertainable increase. 

In addition, the Court has indicated that it is axiomatic that the fact that must be found in order for entitlement to an increase in disability compensation to arise, in other words, that the service-connected disability must have increased in severity to a degree warranting an increase in compensation.  See Hazan v. Gober, 10 Vet. App. 511, 519 (1992) (noting that, under section 5110(b)(2) which provides that the effective date of an award of increased compensation shall be the earliest date of which it is ascertainable that an increase in disability had occurred, "the only cognizable 'increase' for this purpose is one to the next disability level" provided by law for the particular disability).  Thus, determining whether an effective date assigned for an increased rating is correct or proper under the law requires (1) a determination of the date of the receipt of the claim for the increased rating as well as (2) a review of all the evidence of record to determine when an increase in disability was "ascertainable."  Id. At 521.

Also, with regard to the terms "application" or "claim", the Board notes that once a formal claim for compensation has been allowed, receipt of a VA hospitalization report, a record of VA treatment or hospitalization will be accepted as an informal claim for increased benefits, and the date of such record will be accepted as the date of receipt of a claim.  38 C.F.R. § 3.157(b)(1); see also 38 C.F.R. § 3.155(a).

38 C.F.R. § 3.155 provides that when a claim has been filed which meets the requirements of 38 C.F.R. § 3.151 or 38 C.F.R. § 3.152, an informal request for increase or reopening will be accepted as a claim.  38 C.F.R. § 3.157 provides that once a formal claim for compensation has been allowed, the date of outpatient or hospital examination will be accepted as a claim when such reports relate to examination or treatment for which service connection has previously been established or when a claim specifying the benefit sought is received within one year.

As noted, the RO assigned the effective date as of the date of the claim for a higher rating for burn scars of the face, nose, and both ears.  An effective date before that time is not warranted as there was no formal or informal claim for an increased rating nor is there any evidence of treatment showing an increase in severity within one year of the date of formal December 12, 2011 claim.  Thus, within the year preceding December 12, 2011, it is not factually ascertainable that the Veteran's disability level was 50 percent disabling or more.

With regard to the painful burn scars of the nose and bilateral hands, the separate 20 percent rating was in fact assigned pursuant to the changes in the rating criteria effective October 23, 2008.  Although a claim was not pending at that time or within one year of the changes in the regulation, an effective date may be authorized for a period of one year prior to the date of claim.  One year prior to December 12, 2011 was December 12, 2010.  The Board accepts that the Veteran's scars of the nose and bilateral hands were the same at that time as shown on VA 2012 evaluation.  As such, an earlier effective date for a separate 20 percent rating for painful scars of the nose and bilateral hands is granted.

The evidence supports an earlier effective date for a higher rating for painful scars of the nose and bilateral hands, but the preponderance of the evidence is against the claim of an earlier effective dates for a higher rating for burn scars of the face, nose, and both ears.  38 U.S.C.A. § 5107(a); Gilbert.  

Pneumonia with Pleural Effusion

The assigned effective date of service connection for pneumonia with pleural effusion is March 22, 2007.  The Veteran was assigned a non-compensable rating as of March 22, 2007, and a 10 percent rating as of January 24, 2013, under Diagnostic Code 6845.  The Veteran seeks a higher compensable rating prior to January 24, 2013.  At the outset, the Board notes that the effective date for a higher rating cannot precede the date of entitlement to service connection of March 22, 2007.  Thus, the period under consideration is March 22, 2007 until January 24, 2013.  The noncompensable evaluation was assigned because the RO found that there was no objective medical evidence showing the criteria for a compensable evaluation was met basically on the lack of pulmonary function test (PFT) results until the January 24, 2013 VA examination which showed FVC-1/FVC of 75 percent after bronchodilator.

The provisions of 38 C.F.R. § 4.97, Diagnostic Code 6845 apply to the evaluation of the Veteran's pneumonia with pleural effusions.  According to the General Rating Formula for Restrictive Lung Disease (Rating Formula), 38 C.F.R. § 4.97, Diagnostic Code 6845, a 10 percent evaluation is warranted when there is a Forced Expiratory Volume in one second (FEV-1) of 71 to 80 percent of predicted value, a ratio of FEV-1 to Forced Vital Capacity (FEV- 1/FVC) of 71 to 80 percent, or a Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)) of 66 to 80 percent predicted.  A 30 percent evaluation is warranted when there is an FEV-1 of 56 to 70 percent predicted, an FEV- 1/FVC of 56 to 70 percent, or a DLCO (SB) of 56 to 65 percent predicted.  A 60 percent evaluation is warranted when there is an FEV-1 of 40 to 55 percent predicted, an FEV-1/FVC of 40 to 55 percent, or a DLCO (SB) of 40 to 55 percent predicted, or maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit). Finally, a 100 percent evaluation is warranted when there is evidence of at least one of following: an FEV-1 of less than 40 percent predicted, an FEV-1/FVC of less than 40 percent, a DLCO (SB) of less than 40 percent predicted, a maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation), cor pulmonale (right heart failure), right ventricular hypertrophy, pulmonary hypertension (shown by Echo or cardiac catheterization), episode(s) of acute respiratory failure, or the Veteran requires outpatient oxygen therapy.  38 C.F.R. § 4.97, Diagnostic Code 6845.

In addition, 38 C.F.R. § 4.96 indicates that when rating under Diagnostic Codes 6600, 6603, 6604, 6825-6833 and 6840-6845, the following provisions apply:

(1) PFTs are required to evaluate these conditions except:

(i) When the results of a maximum exercise capacity test are of record and are 15 ml/kg/min or less; if a maximum exercise capacity test is not of record, evaluation is based on alternative criteria

(ii) when pulmonary hypertension (documented by an echocardiogram or cardiac catheterization), cor pulmonale, or right ventricular hypertrophy has been diagnosed; 

(iii) when there have been one or more episodes of acute respiratory failure; or 

(iv) when outpatient therapy oxygen is required. 

(2) If the DLCO (SB) test is not of record, evaluate based on alternative criteria as long as the examiner states why the test would not be useful or valid in a particular case. 

(3) When the PFTs are not consistent with clinical findings, evaluate based on the PFTs unless the examiner states why they are not a valid indication of respiratory functional impairment in a particular case.

(4) Post-bronchodilator studies are required when PFTs are done for disability evaluation purposes except when the results of pre-bronchodilator pulmonary function tests are normal or when the examiner determines that post-bronchodilator studies must not be done and states why.

(5) When evaluating based on PFTs, use post-bronchodilator results in applying the evaluation criteria in the rating schedule unless the post-bronchodilator results were poorer than the pre-bronchodilator results. In those cases, use the pre-bronchodilator values for rating purposes.

(6) When there is a disparity between the results of different PFTs (FEV-1, FVC, etc.), so that the level of evaluation would differ depending on which test result is used, use the test result that the examiner states most accurately reflects the level of disability.

(7) If the FEV-1 and the FVC are both greater than 100 percent, do not assign a compensable evaluation based on a decreased FEV-1/FVC ratio.

The Board notes that Diagnostic Code 6845 does not provide the criteria for a noncompensable evaluation.  However, by analogy, Diagnostic Code 6839 provides a noncompensable rating where the respiratory disorder is inactive/asymptomatic.  See 38 C.F.R. § 4.20.  

The Board finds it noteworthy that the Veteran had a claim of service connection for lung disability pending since 2007.  It was subject to a prior Board remand and eventually, service connection was granted.  At no time during the lengthy appeal process was the Veteran afforded PFTs.  There were however numerous findings related to the lungs, including computerized topographies (CTs) and x-rays.  These CTs and x-rays showed abnormalities overall with streaky nodular changes in multiple areas of the lungs.  There were moderate air entry notations, with no rhonchi or rales.  Notations of slight or mild respiratory disease were made.  Although 2009 and 2011 examinations did not result in a diagnosis at the time, the x-rays continued to show positive findings.  In addition, wheezing and dyspnea were noted on examination.  Further, a June 2011 echocardiogram showed mild pulmonary hypertension.

In sum, the Veteran's respiratory disorder was not entirely inactive/asymptomatic.  In addition, there was a notation of mild pulmonary hypertension on echocardiogram.  As noted, PFTs can be replaced by a finding of pulmonary hypertension documented on an echocardiogram.  Thus, the Board finds that an earlier effective date for the 10 percent rating for pneumonia with pulmonary effusion is for assignment, from the date of service connection which is the earliest date available, March 22, 2007.  A rating in excess of the 10 percent is not warranted as the pertinent findings all reflect no more than mild/slight respiratory findings.  

The evidence supports an earlier effective date for a higher rating for pneumonia with pleural effusion.

DEA/Chapter 35

In a September 2012 rating decision, the Veteran was initially assigned a total disability rating (permanent).  The RO granted basic eligibility to DEA benefits from December 12, 2011 which was the date of the total/permanent rating.

For the purposes of educational assistance under 38 U.S.C.A. Chapter 35, the child or surviving spouse of a Veteran will have basic eligibility if the following conditions are met: (1) The Veteran was discharged from service under conditions other than dishonorable, or died in service; and (2) the Veteran has a permanent total service-connected disability; or (3) a permanent total service-connected disability was in existence at the date of the Veteran's death; or (4) the Veteran died as a result of a service-connected disability.  38 U.S.C.A. §§ 3501, 3510; 38 C.F.R. §§ 3.807(a), 21.3021.  Except as provided in subsections (b) and (c), effective dates relating to awards under Chapters 30, 31, 32, and 35 of this title or Chapter 106 shall, to the extent feasible, correspond to effective dates relating to awards of disability compensation.  38 U.S.C.A. § 5113.

The award of eligibility to DEA benefits pursuant to Chapter 35 was made based on the Veteran having permanent total service-connected disability under criterion (2) above (in conjunction with the first criterion).  There is no other basis for eligibility as the benefits were awarded during the Veteran's lifetime.  

Therefore, an effective date prior to December 12, 2011 for the grant of eligibility to DEA benefits pursuant to Chapter 35 is not warranted.


ORDER

Service connection for alcohol abuse as secondary to service-connected PTSD is granted.

Entitlement to a 50 percent rating for PTSD is granted, subject to the law and regulations governing the payment of monetary benefits.

Service connection for sleep disorder which is part and parcel of his PTSD is granted.

From October 17, 2003 until July 6, 2009, entitlement to a rating in excess of 60 percent for CAD, is denied.

From July 6, 2009, entitlement to a rating in excess of 30 percent for CAD is denied.

Entitlement to a rating in excess of 50 percent for burn scars of the face, nose, and both ears is denied.




							(Continued on the next page)

Entitlement to a rating in excess of 30 percent for burn scars of the second and third degree of the left upper extremity with loss of muscle from Muscle Group V is denied.  

Entitlement to a rating in excess of 30 percent for burn scars of the second and third degree of the right upper extremity with loss of muscle from Muscle Group V is denied.  

Entitlement to a rating in excess of 20 percent for burn scars of the left interior thigh is denied.

Entitlement to a rating in excess of 10 percent for burn scars of the third degree of the left flank is denied.  

Entitlement to a compensable rating for burn scars of the left thigh is denied. 

Entitlement to a compensable rating for burn scars of the left calf is denied.

Entitlement to rating in excess of 20 percent for painful burn scars of the nose and bilateral hands is denied. 

Entitlement to an effective date earlier than October 17, 2003, for the grant of service connection for CAD is denied.

Entitlement to an effective date earlier than December 12, 2011 for the award of service connection for tinnitus is denied.

Entitlement to an effective date prior to December 12, 2011, for the grant of a 50 percent rating for burn scars of the face, nose, and ears, is denied.  




							(Continued on the next page)

Entitlement to an effective date of December 12, 2010, for the separate grant of a 20 percent rating for painful burn scars of the nose and bilateral hands, is granted, subject to the law and regulations governing the payment of monetary benefits.

Entitlement to an earlier effective date of March 22, 2007, for a higher 10 percent rating for pneumonia with pleural effusion, is granted, subject to the law and regulations governing the payment of monetary benefits.

Entitlement to an effective date of December 12, 2011, for the grant of eligibility for DEA benefits under 38 U.S.C.A. Chapter 35, is denied.




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


